DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: applicant is required to insert all Patent Numbers of all related applications into the specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 22-41, Applicant is required to add more functional languages into claims to indicate under what condition the “communication controller” and 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takao et al. US 2014/0191705) disclose a battery pack (10, figure 4) comprises a connector (27), a plurality of sensors (14-17), a communication unit (18) and a controlling unit (13), wherein the controlling unit (13) transmits a variety of information about the battery (10) regarding the residual charge amount, the current, the voltage, and the temperature of the battery (10) indicating that the battery (10) being approaching the limit or has reached the limit with respect to the discharging in which the battery (10) supplies the electric power from the battery (10).
Kakakibara (US 2011/0012560) discloses battery pack includes a first detector detecting at least one of a voltage, a temperature and a current; and a first selector configured to select one of an enabling mode for the input/output terminal and a disabling mode and a discharge control circuitry transmits to the first selector a first signal indicating that output of a voltage to the discharge output terminal is disabled, when the discharge control circuitry attempts to disable the output of a voltage to the discharge output terminal, based on a detection result of the first detector. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961.  The examiner can normally be reached on Mon-Fri: 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
September 16, 2021